--------------------------------------------------------------------------------

                                                                                                                                                                    EXHIBIT
10.24


 
TRANSITIONAL CONSULTING AGREEMENT
 
Name: Kevin Kennedy
Phone: On file
Address: On File
E-mail: On file
Payment address (if different):
JDSU Contact Person:
N/A
Matthew Fawcett
 
Effective Date: January 1, 2009



 
This TRANSITIONAL CONSULTING AGREEMENT (“Agreement”) is entered into as of the
Effective Date set forth above, by and between JDS Uniphase Corporation, a
Delaware corporation, having a principal place of business at 430 North McCarthy
Boulevard, Milpitas, California 95035, (the “Company” or “JDSU”) and Kevin
Kennedy (referred to herein as “Consultant”).
 
1. SCOPE OF SERVICES.
 
1.1  Duties.  Consultant shall perform the services (“Services”) as set forth in
the statement of work (“SOW”) attached hereto as Exhibit A, in accordance with
the statement of deliverables (“Deliverables”) and acceptance procedures set
forth in each SOW, as each may be modified by the Company and Consultant from
time to time. Each SOW shall be in substantially similar format to the SOW
attached hereto as Exhibit A, and is subject to written mutual agreement between
JDSU and Consultant.  No SOW will be binding upon either party unless signed by
both parties.  A SOW may set forth requirements for a specific project, or may
set forth a general description of the type of Services that Consultant will
provide; however, each SOW will include a description of the Deliverables (as
defined in each SOW) to be provided by Consultant to JDSU, the related Service
fees, and the time frame within which the Services will be provided.  Any
modifications to a SOW will be made only by written mutual agreement between
JDSU and the Consultant. Consultant shall devote Consultant’s reasonable efforts
to the performance of the Services.  Subject to compliance with the
Deliverables, Consultant shall be free to set Consultant’s own hours and order
of work.  Consultant will provide the Company with such status reports and will
participate in such meetings as may be necessary to assure the timely and
orderly completion of the Services.  However, Consultant shall retain the right
to determine the manner and method in which the Services are performed.  When
necessary, Consultant will provide his or her own tools, equipment, and supplies
for purposes of performing services.
 
1.2  Performance.  Services shall be at the Company or other premises as
necessary.  Consultant agrees, while working on the premises of the Company to
observe the rules and policies of the Company relating to: (i) security of,
access to and use of the Company’s premises or any of its properties, including
proprietary or Confidential Information (as that term is defined below); (ii)
health and safety; and (iii) equal employment opportunity and unlawful
harassment.  Consultant agrees to perform the Services in a professional manner,
and represents and warrants that performance of the Services by Consultant will
not violate any obligations owed to third parties.
 
1.3  Employees, Consultants and Third Parties.  Except as agreed by the parties,
Consultant will not use contractors or other third parties to perform the
Services.  Consultant will defend, indemnify and hold the Company harmless from
any failure to comply with the foregoing or any damage, loss or expense
resulting from any determination that Consultant or his employees or contractors
are employees of the Company and from any claims or damages arising out of any
injury, disability or death of any of Consultant’s employees or agents.  In all
events, Consultant shall remain primarily liable for the performance of Services
under this Agreement.
 
1.4  Other Contracting Engagements.  Consultant shall be permitted to accept
other contracting or consulting assignments and employment with third parties so
long as they do not interfere with or present a conflict of interest with
Consultant’s obligations under this Agreement and Consultant’s independent
duties and responsibilities as a member of the Company’s Board of
Directors.  During the Term of this Agreement, Consultant shall not serve as a
Consultant to any third party who is developing and manufacturing or intending
to develop or manufacture a product or provides any services having the same
functions or purposes of any of the products of Company without first the full
knowledge and written consent of Company.  To this end, Consultant shall
disclose to the Company all of Consultant’s current contracts and contracting
parties that the Company may view as a potential conflict.  For clarity, the
parties agree that Consultant’s employment by Avaya Inc., and its subsidiaries
shall not constitute a breach of Consultant’s obligations under this Agreement.
 
1.5   Independent Mr. Kennedy.  The parties agree that Consultant is an
independent contractor in the performance of the Services and is not an employee
of the Company.  The Company shall take no deductions from any compensation paid
to Consultant for taxes or related payroll deductions, and Consultant agrees to
file all such forms and pay all such taxes as may be required by virtue of
Consultant’s status as an independent contractor, and shall indemnify and hold
the Company harmless from, any failure to do so.  Consultant agrees that
Consultant is not eligible for or entitled to any benefits or incentives the
Company provides to its employees such as, without limitation, health,
disability or life insurance benefits, stock options, stock purchase plans,
retirement plans or any other benefit or incentive except to the extent such
entitlement arises solely as a result of Consultant’s separate service to the
Company as a member of the Company’s Board of Directors.  Notwithstanding the
foregoing, the Company may file a Form 1099, or such other forms as may be
required by applicable law, with respect to any compensation paid
Consultant.  Nothing herein or in the performance hereof shall imply a joint
venture, partnership or principal and agent relationship between the parties.
 
2. TERM AND TERMINATION.
 
2.1    Term.  The term of this Agreement shall commence on the effective date
and shall terminate on December 31, 2009.
 
2.2    Termination for Convenience.  JDSU may terminate this Agreement
(including any SOW hereunder or any license pursuant thereto) in whole or in
part, for its convenience, at any time, without any liability as a consequence
thereof except as provided in the attached SOW and for any other unpaid billing
and accrued fees for actual services rendered by Consultant and accepted by JDSU
and any written and pre-approved expenses actually incurred by Consultant as of
the date of termination, upon giving written notice thereof to
Consultant.  Either party may terminate this Agreement (including any SOW
hereunder or any license pursuant thereto) upon material breach by the other
party that has not been cured within thirty (30) business days.
 
2.3    Termination for Default.  JDSU by written notice, may terminate this
Agreement (including any SOW hereunder or any license pursuant thereto) in whole
or in part, based on a default by Consultant which has not been cured within ten
(10) business days. Such default shall be based on the following: (1) if
Consultant fails to materially comply with any of the terms and conditions of
this Agreement (including all SOWs hereunder), and/or (2) if Consultant subject
to any bankruptcy or insolvency proceeding under federal or state statute, or
becomes subject to direct control by a trustee or similar authority.  Upon the
occurrence of (1) or (2) above by Consultant, at its election, JDSU shall have
the immediate right to do one or more of the following: (a) terminate this
Agreement; (b) terminate any SOW hereunder or license to which the default
relates; or (c) exercise any or all other rights or remedies provided in this
Agreement and/or available at law or in equity consistent with this
Agreement.  Consultant shall continue performance of all Services not terminated
pursuant to this section.
 
2.4  Return of Materials; Cooperation.  Upon termination of this Agreement for
any reason, Consultant shall promptly return to the Company (i) all records,
materials, equipment, drawings and documents which are owned, leased or licensed
by the Company; and (ii) any data documents, materials, or records of any nature
pertaining to or incorporating proprietary or Confidential Information of the
Company, including any copies thereof, regardless of when obtained by or made
available to Consultant.  Notwithstanding the preceding sentence, Consultant may
retain any and all materials necessary or appropriate for use as a member of the
Company’s Board of Directors.  Additionally, Consultant shall prepare and submit
such documentation as may be necessary to evidence the results of the Services
and the progress of Consultant in the performance of the Services.
 
2.5  Survival.  The termination of this Agreement for any reason shall not
terminate the obligations or liabilities of the parties under Sections 3 and 4
and the applicable portions of Section 5, below, and under this Section 2, each
of which shall survive any such termination.
 
3.      COMPENSATION.
 
  3.1  Fees.  JDSU shall pay Consultant as compensation for the Services, the
fees described in each SOW in accordance with the terms set forth
therein.  Consultant shall bear all expenses incurred by  Consultant in
connection with providing the Services, except for the following, which will be
paid, upon written, pre-approval, by JDSU: (1) copying, research, postage and
telephone and facsimile charges, where necessary to provide the Services, (2)
reasonable travel, lodging and food expenses; (3) overnight courier and
messenger service charges, and other related and ancillary expenses and costs
incurred where necessary to provide the Services within the time frame requested
by JDSU.
 
3.2    [Intentionally Deleted – Invoicing Provisions]
 
3.3    Disputes.  Upon receipt of notice from JDSU or the Agent that an invoice,
in whole or in part, is being disputed by JDSU, Consultant shall provide JDSU
with supporting documentation related to the disputed amounts.  Upon JDSU’s
receipt of the documentation, Consultant agrees to immediately work with JDSU in
good faith to resolve any disputes, and, upon resolution, JDSU shall promptly
pay Consultant, or Agent (as applicable) the agreed-upon amounts (if
any).  Consultant agrees that JDSU may withhold or deduct from any payment due
hereunder any amount so required to be so withheld or deducted in order to
comply with the law or an order or rules of any competent governmental
authority.  Payment by JDSU shall be without prejudice to any claims or rights
that JDSU may have against Consultant and shall not constitute any admission by
JDSU as to the performance by Consultant of its obligations under this Agreement
or a SOW.
 
4.           DISCLOSURE AND ASSIGNMENT OF WORK.
 
4.1      “Innovations,” “Company Innovations” and “Prior Innovations”
Definitions.  “Innovations” means all discoveries, designs, developments,
improvements, inventions (whether or not protectable under patent laws), works
of authorship, information fixed in any tangible medium of expression (whether
or not protectable under copyright laws), trade secrets, know-how, ideas
(whether or not protectable under trade secret laws), mask works, trademarks,
service marks, trade names and trade dress.  “Company Innovations” means
Innovations that Consultant, solely or jointly with others, conceives, develops
or reduces to practice related to any Service(s).  “Prior Innovations” means
Innovations that Consultant, solely or jointly with others, conceived, developed
or reduced to practice prior to the Effective Date, which are owned by
Consultant or in which Consultant has an interest.
 
4.2       Disclosure and Assignment of Company Innovations and Prior
Innovations.  Consultant agrees to maintain adequate and current records of all
Company Innovations and Prior Innovations, which records shall be and remain the
property of Company.  Consultant agrees to promptly disclose and describe to
Company all Company Innovations and Prior Innovations.  Consultant hereby does
and will assign to Company or Company’s designee all of Consultant’s right,
title and interest in and to any and all Company Innovations, and all associated
records.  To the extent any of the rights, title and interest in and to Company
Innovations cannot be assigned by Consultant to Company, Consultant hereby
grants to Company an exclusive, royalty-free, transferable, irrevocable,
worldwide license (with rights to sublicense through multiple tiers of
sublicensees) to practice such non-assignable rights, title and interest.  To
the extent any of the rights, title and interest in and to the Company
Innovations can neither be assigned nor licensed by Consultant to Company,
Consultant hereby irrevocably waives and agrees never to assert such
non-assignable and non-licensable rights, title and interest against Company or
any of Company’s successors in interest.
 
4.3       Assistance.  Consultant agrees to perform, during and after the term
of this Agreement, all acts that Company deems necessary or desirable to permit
and assist Company, at its expense, in obtaining, perfecting and enforcing the
full benefits, enjoyment, rights and title throughout the world in the Company
Innovations or the Prior Innovations as provided to Company under this
Agreement.  If Company is unable for any reason to secure Consultant’s signature
to any document required to file, prosecute, register or memorialize the
assignment of any rights under any Company Innovations as provided under this
Agreement, Consultant hereby irrevocably designates and appoints Company and
Company’s duly authorized officers and agents as Consultant’s agents and
attorneys-in-fact to act for and on Consultant’s behalf and instead of
Consultant to take all lawfully permitted acts to further the filing,
prosecution, registration, memorialization of assignment, issuance and
enforcement of rights under such Company Innovations, all with the same legal
force and effect as if executed by Consultant.  The foregoing is deemed a power
coupled with an interest and is irrevocable.
 
4.4      Out-of-Scope Innovations.  If Consultant incorporates or permits to be
incorporated any Innovations relating in any way, at the time of conception,
reduction to practice, creation, derivation, development or making of such
Innovation, to Company’s business or actual or demonstrably anticipated research
or development but which were conceived, reduced to practice, created, derived,
developed or made by Consultant (solely or jointly) either unrelated to
Consultant’s work for Company under this Agreement or prior to the Effective
Date and not for or on behalf of Company (collectively, the “Out-of-Scope
Innovations”) into any of the Company Innovations, then Consultant hereby grants
to Company and Company’s designees a non-exclusive, royalty-free, irrevocable,
worldwide, fully paid-up license (with rights to sublicense through multiple
tiers of sub-licensees) to practice all patent, copyright, moral right, mask
work, trade secret and other intellectual property rights relating to such
Out-of-Scope Innovations.  Notwithstanding the foregoing, Consultant agrees that
Consultant will not incorporate, or permit to be incorporated, any Innovations
conceived, reduced to practice, created, derived, developed or made by others or
any Out-of-Scope Innovations into any Company Innovations or Prior Innovations
without Company’s prior written consent.


5.           CONFIDENTIALITY.


5.1       Definition of Confidential Information.  “Confidential Information”
means (a) any technical and non-technical information related to the Company’s
business and current, future and proposed products and services of Company,
including for example and without limitation, Company Innovations, Prior
Innovations, Company Property (as defined in Section 5.4 (“Ownership and Return
of Confidential Information and Company Property”)), and Company’s information
concerning research, development, design details and specifications, financial
information, procurement requirements, engineering and manufacturing
information, customer lists, business forecasts, sales information and marketing
plans and (b) any information that may be made known to Consultant and that
Company has received from others that Company is obligated to treat as
confidential or proprietary.
 
5.2       Nondisclosure and Nonuse Obligations.  Except as permitted in this
Section, Consultant shall not use, disseminate or in any way disclose the
Confidential Information.  Consultant may use the Confidential Information
solely to perform Service(s) for the benefit of Company and in the course and
scope of Consultant’s service as a member of the Company’s Board of
Directors.  Consultant shall treat all Confidential Information with the same
degree of care as Consultant accords to Consultant’s own confidential
information, but in no case shall Consultant use less than reasonable
care.    Consultant shall immediately give notice to Company of any unauthorized
use or disclosure of the Confidential Information.  Consultant shall assist
Company in remedying any such unauthorized use or disclosure of the Confidential
Information.  Consultant agrees not to communicate any information to Company in
violation of the proprietary rights of any third party.
 
5.3       Exclusions from Nondisclosure and Nonuse Obligations.  Consultant’s
obligations under Section 5.2 (Nondisclosure and Nonuse Obligations) shall not
apply to any Confidential Information that Consultant can demonstrate (a) was in
the public domain at or subsequent to the time such Confidential Information was
communicated to Consultant by Company through no fault of Consultant; (b) was
rightfully in Consultant’s possession free of any obligation of confidence at or
subsequent to the time such Confidential Information was communicated to
Consultant by Company; or (c) was developed by employees of Consultant
independently of and without reference to any Confidential Information
communicated to Consultant by Company.  A disclosure of any Confidential
Information by Consultant (a) in response to a valid order by a court or other
governmental body or (b) as otherwise required by law shall not be considered to
be a breach of this Agreement or a waiver of confidentiality for other purposes;
provided, however, that Consultant shall provide prompt prior written notice
thereof to Company to enable Company to seek a protective order or otherwise
prevent such disclosure.
 
5.4       Ownership and Return of Confidential Information and Company
Property.  All Confidential Information and any materials (including, without
limitation, documents, drawings, papers, diskettes, tapes, models, apparatus,
sketches, designs and lists) furnished to Consultant by Company, whether
delivered to Consultant by Company or made by Consultant in the performance of
services under this Agreement and whether or not they contain or disclose
Confidential Information (collectively, the “Company Property”), are the sole
and exclusive property of Company or Company’s suppliers or
customers.  Consultant agrees to keep all Company Property at Consultant’s
premises unless otherwise permitted in writing by Company.  In the event that
Consultant’s service as a member of the Company’s Board of Directors ceases,
then within five (5) days after any request by Company, Consultant shall destroy
or deliver to Company, at Company’s option, (a) all Company Property and (b) all
materials in Consultant’s possession or control that contain or disclose any
Confidential Information.  Consultant will provide Company a written
certification of Consultant’s compliance with Consultant’s obligations under
this Section.
 
5.5        Personally Identifiable Information.  Consultant represents and
warrants that it continuously takes reasonable precautions to protect any
personal information of its customers, or the employees or potential employees
of its customers, from loss, misuse and unauthorized access, disclosure,
alteration and destruction.  Such precautions will, at a minimum, include taking
physical security measures designed to prevent unauthorized access to database
equipment and hard copies of personal information, electronic security measures
that continuously monitor access to servers and provide protection from hacking
or other unauthorized access from remote locations (including the use of
firewalls, restricted access and encryption technology), and limiting access to
personal information and data to those persons in Consultant’s organization that
have a specific business purpose for maintaining and processing such personal
information and data.



6.           LIMITATION OF LIABILITY.
 
EXCEPT FOR BREACHES OF SECTION 5 (CONFIDENTIALITY), BREACHES OF SECTION 4
(DISCLOSURE AND ASSIGNMENT OF WORK), AND DAMAGES DUE TO FRAUD OR INTENTIONAL OR
WILLFUL MISCONDUCT, AND TO THE MAXIMUM EXTENT PERMITTED BY LAW, CONTRACTOR SHALL
NOT BE LIABLE FOR ANY LOSS OF USE, INTERRUPTION OF BUSINESS, LOST PROFITS OR ANY
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND REGARDLESS OF
THE FORM OF ACTION WHETHER IN CONTRACT, TORT (INCLUDING NEGLIGENCE) STRICT
PRODUCT LIABILITY, OR OTHERWISE.  JDSU SHALL NOT BE LIABLE FOR ANY LOSS OF USE,
INTERRUPTION OF BUSINESS, LOST PROFITS OR ANY INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND REGARDLESS OF THE FORM OF ACTION WHETHER IN
CONTRACT, TORT (INCLUDING NEGLIGENCE) STRICT PRODUCT LIABILITY, OR OTHERWISE.
 
THE MAXIMUM LIABILITY OF EITHER PARTY HEREUNDER FOR EACH CLAIM RELATED TO SUCH
LIABILITY SHALL NOT EXCEED THE GREATER OF THE TOTAL AMOUNT OF PAYMENTS RECEIVED
BY CONTRACTOR FROM JDSU UNDER THE PRIMARY SOW THAT IS DIRECTLY RELATED TO THE
CLAIM FOR WHICH LIABILITY IS BEING ELICITED, OR US$1,000,000.
 
7.           Not Applicable


8.           MISCELLANEOUS.


8.1    Notices.  All notices under this Agreement will be sent by hand delivery,
overnight delivery service or certified or registered mail, or by facsimile
(promptly confirmed by dispatching the hard copy by hand delivery, overnight
delivery service or certified or registered mail) to the address of the
applicable party provided above (or as otherwise notified in writing by such
party).  Notices will be deemed delivered upon receipt of signature or, in the
case of notice by facsimile, upon telephonic confirmation of receipt of the
appropriate number of pages and dispatch of the hard copy.  If notice is being
provided to JDSU, a copy must be sent to attention: General Counsel’s Office.
 
8.2    Governing Law and Forum.  This Agreement, including all SOWs hereunder,
shall be governed by and construed and enforced in accordance with the laws of
the State of New York, USA without giving effect to conflict of laws principles
thereof.  The parties hereby consent to the sole and exclusive jurisdiction of
the competent state and federal courts sitting in the State of New York,
USA.  The parties agree that the United Nations Convention on Contracts for the
International Sale of Goods shall not apply to this Agreement.
 
8.3         Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HERBY IRREVOCABLE
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT, ANY SOWS, ATTACHMENTS OR OTHER DOCUMENTS
CONTEMPLATED HEREBY OR THEREBY.

8.4          Compliance with Laws.  Consultant shall perform its respective
obligations under this Agreement in a manner that complies with all applicable
laws, rules, and regulations of the applicable jurisdiction, including export
laws regulating the transmission of technical data and other regulated materials
via the Services.  Specifically, Consultant represents, warrants and covenants
that:  (a) it will at all times comply with the obligations of the U.S. Foreign
Corrupt Practices Act (“FCPA”), 15 U.S.C. Section 78 et seq., and undertakes and
agrees that it shall not perform any act which could subject it to sanctions
thereunder, including that it will not make or promise to make any payment
(whether in currency, property or other thing of value) to any government
official, or third person, or entity that will in turn make a payment to any
government official, for the purpose of obtaining or retaining business; and (b)
it will at all times comply with all applicable data privacy and security laws
and regulations (each as they may be amended from time to time) including, but
not limited to, Title V, Subtitle A of the federal Gramm-Leach-Bliley Act, 15
USC §§ 6801 et seq. (the “GLB”), its implementing regulations, and the
guidelines issued by Supplier’s regulatory agencies pursuant to § 501 of the
GLB.
 
8.5    Modification, Amendments and Survival.  No modification or amendment of
any provision of this Agreement (including any SOW incorporated by reference
herein) shall be effective unless in writing and signed by both
parties.  Sections 3 through 7, 9, 11 and 12 of this Agreement, and any other
provision that by its nature should survive, shall survive upon expiration,
completion or termination of this Agreement.
 
8.6    Assignments.  This Agreement, including all SOWs hereto, and the rights
hereunder, may not be transferred, subcontracted, assigned or delegated by
Consultant without the prior written consent of JDSU.
 
8.7    Publicity.  Neither party shall issue any publicity or general marketing
communications concerning this Agreement without the prior written consent of
the other party.
 
8.8   Headings.  The section and paragraph headings contained in this Agreement
are for reference purposes only, and shall not in any way affect the meaning or
interpretation of this Agreement.
 
8.9    Independent Consultant and Force Majeure.  Consultant and each of
Consultant’s Representatives are independent contractors and not employees or
agents of JDSU.  Consultant shall be responsible for paying the salaries of
Consultant’s Representatives and all taxes incurred in connection with
performance of the Services.  Consultant shall indemnify, defend, and hold
harmless JDSU from all cost, liability or expense arising from Consultant’s
failure to comply with this section.  Consultant and each of Consultant’s
Representatives shall not be entitled to participate in health or disability
insurance, retirement benefits, or other welfare or pension benefits (if any) to
which employees of JDSU may be entitled.  Neither party nor its Representatives
will take any action or sign any agreement on behalf of the other party without
the other party’s express written consent nor represent to third parties that
they have the power to bind the other party.  Neither party will be responsible
for any failure or delay in the performance of its obligations under this
Agreement due to circumstances beyond its reasonable control, including, without
limitation, acts of God, war, terrorism, riot, embargoes, fire, floods, or acts
of governmental authorities.  The performance of this Agreement shall then be
suspended for as long as any such event shall prevent the affected party from
performing its obligations under this Agreement.
 
8.10   Severability and Waiver.  If any term of this Agreement or the
application thereof is found invalid, illegal or unenforceable, the remainder of
this Agreement will remain in full force and effect, and the parties will
negotiate in good faith to substitute a provision of like economic intent and
effect.  Either party’s delay or failure to exercise any right or remedy upon
any breach or default of the other party shall not impair that right or remedy,
or be construed to be a waiver of any breach or default.  Any waiver by either
party of any breach or default by the other party must be in writing and signed
by both parties.
 
8.11    Entire Agreement, Headings, and Execution.   This Agreement, including
all SOWs hereunder, sets forth the entire understanding of the parties with
respect to its subject matter and supersedes any and all prior agreements,
arrangements and understandings relating to the subject matter hereof.  In the
event of any conflict between the terms and conditions of this Agreement, and
the terms and conditions of a SOW, the terms and conditions of the SOW shall
control only for the purpose of setting forth the Services and related fees (not
including payment terms) performed therein.  Headings are for convenience only
and are not to be used to interpret this Agreement.  This Agreement may be
executed in separate counterparts, and all such counterparts will constitute one
and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.
 


 
Kevin J. Kennedy
JDS Uniphase Corporation
 
 
By:
 
Name:  Matthew Fawcett
Date:December __, 2008
Title:   General Counsel
Address:  On File
Date:   December __, 2008




 

--------------------------------------------------------------------------------


 
 
ATTACHMENT A
 
 

--------------------------------------------------------------------------------

STATEMENT OF WORK: NO. 1
 
This STATEMENT OF WORK (“SOW”) is an Attachment to the Transitional Consulting
Agreement effective as of January 1, 2009 (the “Agreement”), the terms of which
are hereby incorporated by reference herein, by and between JDS Uniphase
Corporation (“JDSU”) and Kevin Kennedy (“Consultant”).  In the event of a
conflict between the terms and conditions of the Agreement and the terms of this
SOW, the terms of this SOW shall control.

 

--------------------------------------------------------------------------------



Services Performed, Related Fees, and Acceptance:
 
Consultant shall provide services related to (a) guidance, support and the
transition of the President and Chief Executive Officer role to individual that
the Company may hire to serve in such capacity, which may include guidance and
support regarding an interim CEO, (b) current and future Company strategic and
business planning and initiatives (including projects and programs launched in
H1 FY2009).
 
Additionally, Consultant shall continue to serve as a director of various JDSU
subsidiaries and shall be available to execute such documents and materials as
may be requested by JDSU from time to time until relieved of such duties in the
ordinary course of Consultant’s cessation of service as the Company’s former
President and Chief Executive Officer.
 
In consideration of the provision of the Services described above, the Company
shall pay Consultant the sum of $800,000, payable in equal monthly installments
during the term of the Agreement.  A termination of the Agreement by Company
pursuant to Section 2.2 thereof shall not relieve Company of the obligation to
pay this fee.
 
Entry into and continuation of the term of the Agreement will be subject to
continued compliance with the Company’s Code of Business Conduct, including but
not limited to its provisions relative to conflicts of interest.  Determination
of whether a conflict of interest exists shall be made by the Board of
Directors.
 
TERM.  The Term of this SOW shall commence on January 1, 2009 and shall
terminate on December 31, 2009 unless sooner terminated pursuant to the
Agreement.
 


 
JDS Uniphase Corporation
 
_________________________ 
Kevin J. Kennedy
___________________________
Matthew K. Fawcett
General Counsel
 
 
December __, 2008
December ___, 2008
 
 



 
 



--------------------------------------------------------------------------------




EXHIBIT B
 


U.S. EXPORT CONTROL FORM
 
 
FOR CONTROLLED TECHNOLOGY
 




JDS Uniphase Corporation is required by United States law to comply with
regulations issued by the U.S. Export Administration Regulations (known as
“EAR”) and the International Traffic and Arms Regulations (ITAR) which regulate
the export of certain sensitive or “controlled” technologies.  Under these
regulations, JDS Uniphase Corporation is “deemed” to have made an export of
controlled technology if products, intellectual property or equipment is
transferred to an employee/contractor who is a foreign national, even if the
transfer occurs while the employee/contractor is physically located within the
United States.  Certain such ‘deemed exports’ require the issuance of a
government license before an export is legally permitted.  In order to comply
with the EAR and the ITAR, the Company must gather the information requested
below to determine when and for whom licenses must be obtained.  Accordingly,
all employees/contractors in the United States must complete this form.


Printed
Name:             _________________________        __________________________                                                              
Kennedy                                                                Kevin


Check the one that is applicable to you:
 
A.    þ    A United States Citizen
B.    r    If a United States Permanent Resident, a U.S. Political Refugee, or a
U.S. Political Asylum Holder, please specify below your country of citizenship.
C.    r    A Citizen of Canada
D.    r    None of the above, please specify below your country of citizenship
below,
        ______________________________________________________________________________
 
Please sign below and return it to the Human Resources Department.


Signature     ____________________________________  Date:  _________________________


*Note:  Human Resources Department please forward or fax completed form, via
express/overnight delivery service, to the Global Trade Compliance Department at
430 North McCarthy Blvd., Milpitas, CA  95035; or immediately fax to:
408-546-5070.
Rev. 05-Mar/01/2007



